Exhibit 10.3

SECURITY AGREEMENT

SECURITY AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of July 17, 2013, among Spirit Realty, L.P., Spirit
Realty Capital, Inc., Spirit General OP Holdings, LLC and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 30 hereof (individually and collectively, “Grantor”) and
Deutsche Bank AG New York Branch, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”), for the benefit of
the Secured Creditors (as defined below). Except as otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, SPIRIT REALTY, L.P. (the “Borrower”), the Administrative Agent and
various financial institutions parties thereto (“Lenders”) have entered into a
Credit Agreement, dated as of July 17, 2013 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to and the issuance of, and participation in, Letters of Credit
for the account of the Borrower, all as contemplated therein (the Administrative
Agent, the Issuer, the Lenders and their subsequent successors and assigns, are
herein called the “Secured Creditors”);

WHEREAS, pursuant to the Subsidiary Guaranty and the Parent Guaranty, certain
Grantors (other than the Borrower) have jointly and severally guaranteed the
payment and performance when due of all Guaranteed Obligations as described and
defined therein;

WHEREAS, pursuant to the Pledge Agreement (the “Pledge Agreement”), Borrower has
pledged to the Administrative Agent for the benefit of the Secured Creditors its
interest in the Pledge Agreement Collateral to secure the Obligations (as
defined therein) now or hereafter owed or to be performed by Borrower under the
Credit Agreement.

WHEREAS, it is a condition precedent to the making of Loans to, and the issuance
of Letters of Credit for the account of, the Borrower under the Credit Agreement
that Grantor shall have executed and delivered to the Administrative Agent this
Agreement; and

WHEREAS, Grantor will obtain direct and indirect material benefits from the
incurrence of Loans by the Borrower and the issuance of Letters of Credit for
the account of the Borrower under the Credit Agreement and, accordingly, desires
to enter into this Agreement in order to satisfy the conditions described in the
preceding recital and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
Grantor, the receipt and sufficiency of which are hereby acknowledged, Grantor
hereby makes the following representations and warranties to the Administrative
Agent for the benefit of the



--------------------------------------------------------------------------------

Secured Creditors and hereby covenants and agrees with the Administrative Agent
for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by Grantor in favor of the
Administrative Agent for the benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Revolving Loans, Swingline Loans
and Letters of Credit, fees, costs, and indemnities (including in each case,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of Grantor at the rate provided for in the
respective documentation, whether or not a claim for post-petition interest is
allowed in any such proceeding) of Grantor to the Secured Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Loan Documents to which Grantor is a party
(including, in the case of Grantor that is party to the Subsidiary Guaranty, all
Guaranteed Obligations (as defined in the Subsidiary Guaranty)) and the due
performance and compliance by Grantor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Loan Documents
(all such obligations, liabilities and indebtedness under this clause (i) being
herein collectively called the “Credit Document Obligations”);

(ii) any and all sums advanced by the Administrative Agent in order to preserve
the Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Administrative Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(iv) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (iv) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2. DEFINITIONS.

(a) Reference to singular terms shall include the plural and vice versa.



--------------------------------------------------------------------------------

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

“Equity Interest” of any Subsidiary of a Grantor shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Subsidiary,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.

“Event of Default” shall mean any Event of Default (or equivalent term) under,
and as defined in, the Credit Agreement and shall in any event include, without
limitation, any payment default on any of the Obligations after the expiration
of any applicable grace period.

“Grantor” shall have the meaning set forth in the first paragraph hereof.

“Indemnitees” shall have the meaning set forth in Section 10 hereof.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Loan Documents” shall have the meaning set forth in the Credit Agreement.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Pledge Agreement Collateral” shall have the meaning given to “Collateral” in
the Pledge Agreement.

“Primary Obligations” shall have the meaning set forth in Section 9(b) hereof.



--------------------------------------------------------------------------------

“Pro Rata Share” shall have the meaning set forth in Section 9(b) hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Administrative Agent or Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

“Registered Organization” shall mean a “registered organization” as such term is
defined in Section 9-102(a)(70) of the UCC.

“Required Lenders” shall have the meaning set forth in the Credit Agreement.

“Secondary Obligations” shall have the meaning set forth in Section 8(b) hereof.

“Secured Creditors” shall have the meaning set forth in the recitals hereof.

“Subsidiary” shall have the meaning given such term in the Credit Agreement.

“Subsidiary Guaranty” shall have the meaning given such term in the Credit
Agreement.

“Termination Date” shall have the meaning set forth in Section 19 hereof.

“Transmitting Utility” shall mean a “transmitting utility” as such term is
defined in Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

The following capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the UCC: Accounts, Chattel Paper, Deposit
Accounts, Documents, General Intangibles, Goods, Instruments and Money.

3. CREATION OF SECURITY INTEREST.

3.1 Grant. Subject to Section 3.6 hereof, as collateral security for the
performance and payment in full of the Obligations, Grantor hereby grants and
assigns to Administrative Agent, for the benefit of the Secured Creditors, a
lien and security interest in and against any and all of Grantor’s right, title
and interest in and to the following assets (other than Pledge Agreement
Collateral), whether tangible or intangible, real or personal, and in and
against any and all additions, attachments, accessories and accessions thereto,
any and all substitutions,



--------------------------------------------------------------------------------

replacements or exchanges therefor, and any and all insurance and/or other
proceeds thereof (all of the foregoing being hereinafter individually and
collectively referred to as the “Collateral”):

(a) All apparatus, machinery, devices, fixtures, communication devices, systems
and equipment, fittings, appurtenances, equipment, appliances, furniture,
furnishings, appointments, accessories, landscaping, plants and all other items
of personal property located at the Properties or otherwise, or used in the
operation or maintenance of the Properties or otherwise, or any business or
operation conducted thereon or at any other location. All fixtures and equipment
now or hereafter installed for use in the operation of the buildings, structures
and improvements now or hereafter on the Properties or otherwise, including but
not limited to, all lighting, heating, cooling, ventilating, air-conditioning,
plumbing, sprinkling, incinerating, refrigerating, air-cooling, lifting, fire
extinguishing, cleaning, entertaining, security, communicating and electrical
and power systems, and the machinery, appliances, fixtures and equipment
pertaining thereto, all awnings, ovens, stoves, refrigerators, dishwashers,
disposals, carpeting, switchboards, engines, motors, tanks, pumps, screens,
storm doors and windows, shades, floor coverings, ranges, washers, dryers,
disposals, cabinets, furniture, partitions, conduits, ducts and compressors, and
all elevators and escalators and the machinery and appliances, fixtures and
equipment pertaining thereto.

(b) All Accounts, now owned or hereafter acquired by the Grantor, including:
(i) all accounts receivable, other receivables (including health care
receivables), book debts and other forms of obligations; (ii) all of Grantor’s
rights in, to and under all purchase orders or receipts for goods or services;
(iii) all of Grantor’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods);
(iv) all moneys due or to become due to Grantor under all purchase orders and
contracts for the sale of goods or the performance of services or both by
Grantor or in connection with any other transaction (whether or not yet earned
by performance on the part of Grantor), including the right to receive the
proceeds of said purchase orders and contracts; and (v) all collateral security
and guarantees of any kind given by Grantor with respect to any of the
foregoing.

(c) Any and all other revenues and income now owned or hereafter acquired and
arising from or out of the Properties and/or the businesses and operations
conducted thereon, to the extent not already covered by subsection (b) above.

(d) Any and all other personal property of any kind, nature or description,
whether tangible or intangible, (including without limitation, any and all
Goods, Accounts, contract rights, franchises, licenses, permits, copyrights,
trademarks, all other intellectual property of every kind or nature whatsoever,
Chattel Paper, Money, Deposit Accounts, Documents, Instruments and General
Intangibles of Grantor, whether now owned or hereafter acquired, or in which
Grantor now have or shall hereafter acquire any right, title or interest
whatsoever (whether by bill of sale, lease, conditional sales contract, or other
title retention document or otherwise).



--------------------------------------------------------------------------------

(e) Any and all additions and accessories to all of the foregoing and any and
all Proceeds, renewals, replacements and substitutions of all of the foregoing.

(f) To the extent assignable by Grantor, all books, records, manager minutes,
contracts, insurance policies, environmental audits, files, computer files,
computer discs and other data and software storage and media devices, accounting
books and records, filings with governmental authorities, all feasibility and
marketing studies, percolation tests, soil borings, surveys, topographical
studies and the like with respect to the Properties and the uses thereof, all
licenses, permits and warranties with respect to the improvements located on the
Properties (the “Improvements”), all contracts of sale with respect to the
Improvements, all operating and service contracts relating to the operation of
the Improvements, and all warranties with respect to the Improvements and/or any
work completed or materials supplied in connection with the Improvements, all
plans and specifications with respect to the Improvements, all contracts with
architects, engineers and surveyors with respect to the Improvements, all
construction contracts with respect to the Improvements and any and all records
and instruments relating to the Collateral.

The foregoing security interest grant is intended to and shall serve to cover
all of Grantor’s properties and assets whatsoever pursuant to Section 9-504 of
the UCC (other than the Pledge Agreement Collateral) and shall be first in
priority for so long as any Obligations remain outstanding.

3.2 Procedures.

(a) To the extent that Grantor at any time or from time to time owns, acquires
or obtains any right, title or interest in any Collateral, such Collateral shall
automatically (and without the taking of any action by the respective Grantor)
become part of the security interest pursuant to Section 3.1 of this Agreement.
In addition thereto, the Grantor shall with respect to cash proceeds from any of
the Collateral described in Section 3.1 hereof which are required to be paid
over to (or may be received by) the Administrative Agent or any of the other
Secured Creditors pursuant to Section 7 of this Agreement (as promptly as
practicable and, in any event, within five (5) days after it obtains such
Collateral) for the benefit of the Administrative Agent and the other Secured
Creditors), (i) establish, for the benefit of the Administrative Agent, a cash
account in the name of Grantor over which the Administrative Agent shall have
“exclusive control” (and no withdrawals or transfers may be made therefrom by
any Person except with the prior written consent of the Administrative Agent)
and (ii) deposit of such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, Grantor shall, from time to time cause appropriate financing statements
(on Form UCC-1 or other appropriate form) under the UCC as in effect in the
various relevant States, covering all Collateral hereunder (with the form of
such financing statements to be satisfactory to the Administrative Agent), to be
filed in the relevant filing offices as reasonably determined by the
Administrative Agent so that at all times the Administrative Agent has a
security interest in all Collateral which can be perfected by the filing of such
financing statements under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC.



--------------------------------------------------------------------------------

3.3 INTENTIONALLY OMITTED.

3.4 Transfer Taxes. Each grant of a security interest in Collateral under
Section 3.1 hereof shall be accompanied by any transfer tax stamps required in
connection with the grant of such security interest in the Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Grantor
represents and warrants that on the date hereof: (i) the exact legal name of
Grantor, the type of organization of Grantor, whether or not Grantor is a
Registered Organization, the jurisdiction of organization of Grantor, the
organizational identification number (if any) of Grantor, and whether or not
Grantor is a Transmitting Utility, is listed on Annex A hereto; (ii) the Grantor
has complied with the respective procedure set forth in Section 3.2(a) hereof
with respect to each item of Collateral. With respect to the Collateral, Grantor
hereby represents and warrants that:

(a) no financing statement covering the Collateral, or any part thereof, has
been filed and remains in effect other than any financing statements filed in
connection with Liens permitted to exist on the Collateral under the Loan
Documents and financing statements for which duly authorized proper termination
statements have been delivered to the Administrative Agent for filing;

(b) except for Liens permitted to exist on the Collateral under the Loan
Documents, no other security agreement covering the Collateral, or any part
thereof, has been made and no security interest, other than the one herein
created or created in the other Loan Documents, has attached or been perfected
in the Collateral or in any part thereof; and

(c) except for the Liens permitted to exist on the Collateral under the Loan
Documents, no dispute, right of setoff, counterclaim or defense exists with
respect to any part of the Collateral.

(d) There is listed on Annex B hereto the location of the principal place of
business of Grantor, all of the other places of business of Grantor and all
locations where the Collateral and the books and records of Grantor are kept.
Grantor shall not change the location of (i) its places of business or its book
and records, or (ii) any Collateral without in each case providing concurrent
written notice thereof to Administrative Agent.

3.6 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 3.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
any law, rule or regulation applicable to such Grantor; (b) any license,
contract or agreement to which any Grantor is a party, and any of its rights or
interest thereunder, if and to the extent that a security interest is prohibited
by or in violation of a term, provision or condition (including any requirement
to obtain the consent of any third party that has not been obtained) that
constitutes a breach or default under such lease, license, contract or agreement
or results in the termination of such lease, license, contract or agreement and
only to the extent that such term or provision was not rendered ineffective
pursuant to Section 9-406 through 9-409 of the UCC; provided however that the
Collateral shall include (and such security interest shall



--------------------------------------------------------------------------------

attach) immediately at such time as the prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified above; provided further that the exclusions referred to in this
Section 3.6 shall not include any proceeds of any such lease, license, contract
or agreement; (c) any “intent-to-use” application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal; provided, however, that
a security interest in such trademark application (and the resulting
registration) is promptly granted to the Administrative Agent upon the filing of
a Statement of Use or an Amendment to Allege Use, as the case may be; (d) any
assets of Grantor financed by purchase money Indebtedness or Capitalized Leases
in each case permitted under the Credit Agreement, but only to the extent that
the documentation governing such Indebtedness or Capitalized Leases validly
prohibits the creation by such Grantor of a security interest therein or
requires the consent of any Person as a condition to the creation of any other
security interest on such property and (e) any Deposit Account, Securities
Account, Commodity Account (each as defined in the UCC) or other account of any
Grantor (and all cash, cash equivalents and other securities or investments
credited thereto or deposited therein) (i) used for all or any of the following
purposes: payroll, benefits, taxes, escrow, customs, insurance imprest accounts
or other fiduciary purposes or compliance with legal requirements, in all
aforementioned cases, solely to the extent such legal or fiduciary requirements
expressly prohibit the granting of a Lien thereon; (ii) to the extent that it is
cash collateral for letters of credit (other than Letters of Credit issued under
the Credit Agreement ) to the extent permitted by the Credit Agreement; and
(iii) any specifically identified account with respect to which the
Administrative Agent has determined (in its reasonable judgment) in writing that
the costs of obtaining, perfecting or maintaining a security interest in such
asset exceeds the fair market value thereof or the practical benefit to the
secured parties afforded thereby and (f) the Equity Interests in any Restricted
Subsidiary.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent necessary
to enable the Administrative Agent to perfect its security interest in any of
the Collateral or to exercise any of its remedies hereunder, the Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Administrative Agent) in the name of Grantor, endorsed or
assigned in blank or in favor of the Administrative Agent or any nominee or
nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.

5. INTENTIONALLY OMITTED.

6. INTENTIONALLY OMITTED.

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Administrative
Agent shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Loan Document or by law) for
the protection and enforcement of its



--------------------------------------------------------------------------------

rights in respect of the Collateral, and the Administrative Agent shall be
entitled to exercise all the rights and remedies of a secured party under the
Uniform Commercial Code as in effect in any relevant jurisdiction and also shall
be entitled, without limitation, to exercise the following rights, which Grantor
hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable to the Grantor;

(ii) to give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (Grantor hereby irrevocably constituting and appointing the
Administrative Agent the proxy and attorney-in-fact of Grantor, with full power
of substitution to do so);

(iii) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by Grantor),
for cash, on credit or for other property, for immediate or future delivery
without any assumption of credit risk, and for such price or prices and on such
terms as the Administrative Agent in its absolute discretion may determine,
provided that at least ten (10) days written notice of the time and place of any
such sale shall be given to Grantor. Upon the occurrence of an Event of Default,
Grantor, immediately upon demand by Administrative Agent, shall assemble the
Collateral and make it available to Administrative Agent at a place or places to
be designated by Administrative Agent, The Administrative Agent shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Grantor hereby waives and releases to
the fullest extent permitted by law any right or equity of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling the Collateral and any other security or the
obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Administrative Agent on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right of
equity of redemption. Neither the Administrative Agent nor any other Secured
Creditor shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.

(iv) to set-off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all accounts referred
to Section 3.1(a) hereof and to apply such cash and other Collateral to the
payment of any and all Obligations.

8. REMEDIES, CUMULATIVE, ETC.



--------------------------------------------------------------------------------

(a) Each Grantor agrees that a breach of any obligation under this Agreement
will cause irreparable injury to the Administrative Agent, that the
Administrative Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that such obligations shall be specifically enforceable
against such Grantor and such Grantor hereby waives and agrees not assert any
defenses against an action for specific performance of such obligations except
for a defense that no default has occurred giving rise to the Credit Document
Obligations becoming due and payable prior to their stated maturities.

(b) Each and every right, power and remedy of the Administrative Agent provided
for in this Agreement or in any other Loan Document, or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Administrative Agent or any other
Secured Creditor of any one or more of the rights, powers or remedies provided
for in this Agreement or any other Loan Document or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or later exercise by the Administrative Agent or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Administrative Agent or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on Grantor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Administrative Agent or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the
Administrative Agent, acting upon the instructions of the Required Lender and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Secured
Creditors upon the terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Administrative Agent
upon any sale or other disposition of the Collateral, together with all other
moneys received by the Administrative Agent hereunder, shall be applied as
follows:

(i) first, to the payment of all amounts owing the Administrative Agent of the
type described in clauses (i), (ii), (iii) and (iv) of the definition of
“Obligations” contained in Section 1 hereof;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors, as provided in Section 9(e) hereof, with
each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors, as provided in Section 9(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or,



--------------------------------------------------------------------------------

if the proceeds are insufficient to pay in full all such Secondary Obligations,
its Pro Rata Share of such amount remaining to be distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 20(a) hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean all principal of, premium,
if any, and interest on, all Loans, all Disbursements, all contingent
reimbursement obligations equal to the Stated Amount of all outstanding Letters
of Credit and all fees payable under the Credit Agreement, and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Loan Documents, agrees and acknowledges that if the Secured
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Loans under the Credit Agreement and Disbursements
have been paid in full), such amounts shall be paid to the Administrative Agent
under the Credit Agreement and held by it, for the equal and ratable benefit of
the Secured Creditors, as cash security for the repayment of Obligations owing
to the Secured Creditors as such. If any amounts are held as cash security
pursuant to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under the Credit Agreement, and after the
application of all such cash security to the repayment of all Obligations owing
to the Secured Creditors after giving effect to the termination of all such
Letters of Credit, if there remains any excess cash, such excess cash shall be
distributed by the Administrative Agent in accordance with Section 9(a) hereof.



--------------------------------------------------------------------------------

(e) All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.

(f) This Agreement is made with full recourse to Grantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of Grantor contained herein, in the Loan Documents and otherwise in writing in
connection herewith or therewith. It is understood and agreed that Grantor shall
remain liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent or the officer making such sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication or nonapplication thereof.

11. INDEMNITY. Grantor agrees (i) to indemnify and hold harmless the
Administrative Agent and each other Secured Creditors and their respective
successors, assigns, employees, advisors, agents and affiliates (individually an
“Indemnitee,” and collectively, the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case arising out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder (but excluding any
claims, demands, losses, judgments and liabilities or expenses to the extent
incurred by reason of gross negligence or willful misconduct of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Administrative Agent be liable,
in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof. If and to the extent that the obligations of Grantor under this
Section 11 are unenforceable for any reason, Grantor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law. The indemnity obligations of Grantor
contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Letters of Credit, and the payment of all
other Obligations and notwithstanding the discharge thereof.

12. NO OBLIGATIONS FOR THE ADMINISTRATIVE AGENT. The Administrative Agent and
the other Secured Creditors shall not be obligated to perform or discharge any
obligation of Grantor as a result of the grant of the security interest hereby
effected.



--------------------------------------------------------------------------------

(b) The acceptance by the Administrative Agent of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Administrative Agent or any other Secured Creditor to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Grantor authorizes the
Administrative Agent to cause to be filed, at Grantor’s own expense, UCC
financing statements, continuation statements or amendments thereto and other
documents, in form reasonably acceptable to the Administrative Agent, in such
offices as the Administrative Agent may deem reasonably necessary and wherever
required by law in order to perfect the Administrative Agent’s security interest
in the Collateral, and agrees to do such further acts and things and to execute
and deliver to the Administrative Agent such additional conveyances,
assignments, agreements and instruments as the Administrative Agent may
reasonably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.

(b) Grantor hereby appoints the Administrative Agent as Grantor’s
attorney-in-fact with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise, to act from time to time solely after the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument which the Administrative Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, which appointment as
attorney is coupled with an interest.

14. THE ADMINISTRATIVE AGENT. The Administrative Agent will hold in accordance
with this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood and agreed by each Secured Creditor that
by accepting the benefits of this Agreement, each such Secured Creditor
acknowledges and agrees that the obligations of the Administrative Agent as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Article IX of the Credit Agreement.
The Administrative Agent shall act hereunder on the terms and conditions set
forth herein and in Article IX of the Credit Agreement.

15. TRANSFER BY THE GRANTORS. Grantor will not sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein except as permitted by the respective
Loan Documents.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GRANTOR. (a) Grantor
represents, warrants and covenants that on the date hereof with respect to
Grantor’s Collateral that:

(i) it is the sole legal, beneficial and record owner of all of its Collateral
and that it has sufficient interest in all of its Collateral in which a security
interest is purported to be created hereunder for such security interest to
attach (subject, in each case, to no



--------------------------------------------------------------------------------

pledge, lien, mortgage, hypothecation, security interest, charge, option,
Adverse Claim or other encumbrance whatsoever, except the liens and security
interests created by this Agreement or by the Credit Agreement and the liens and
security interests permitted to exist under the Loan Documents);

(ii) it has full power, authority and legal right to grant a security interest
in all the Collateral pursuant to this Agreement;

(iii) this Agreement constitutes a legal, valid and binding obligation of the
Grantor, enforceable against the Grantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity;

(iv) to the Grantor’s knowledge, all of the Collateral has been duly and validly
acquired, is fully paid and non-assessable, and is subject to no options to
purchase or similar rights;

(v) upon the filing of UCC financing statements naming each applicable Grantor
as “debtor” and the Administrative Agent as “secured party” in the applicable
jurisdictions the security interest granted to the Administrative Agent pursuant
to this Agreement will constitute a valid and perfected first priority security
interest in the Collateral and the proceeds thereof, to the extent such security
interest can be perfected by filing of a financing statement under the
applicable Uniform Commercial Code, subject to no prior Lien or encumbrance or
to any agreement purporting to grant to any third party a Lien or encumbrance on
the property or assets of Grantor other than the Liens or encumbrances permitted
to exist on the Collateral under the Loan Documents and the Administrative Agent
is entitled to all rights, priorities and benefits afford by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral.

(vi) Grantor shall (a) promptly furnish Administrative Agent with any
information or writings which Administrative Agent may reasonably request
concerning the Collateral; (b) allow Administrative Agent to inspect all records
of Grantor relating to the Collateral, the Obligations and the business and
operation of Grantor with respect to the Collateral, and to make and take away
copies of such records in accordance with Section 7.1.14 of the Credit
Agreement; and (c) promptly, after receiving written request by Administrative
Agent, pay, to the extent not paid by Borrower pursuant to Section 10.3 of the
Credit Agreement, all costs and expenses (including, without limitation, the
reasonable fees and disbursements of counsel), together with interest thereon
from the date incurred by Administrative Agent until the date repaid to
Administrative Agent, of each Credit Party in connection with the enforcement of
the security interest created herein, and in connection with any amendment,
waiver or consent relating to this Agreement.

(vii) Grantor shall not, without the prior written consent of Administrative
Agent, create any other security interest in, mortgage, pledge, or otherwise
encumber the



--------------------------------------------------------------------------------

Collateral, or any part thereof, or permit the same to be or become subject to
any lien, attachment, execution, sequestration, other legal or equitable
process, or any encumbrance of any kind or character other than as permitted by
the Credit Agreement.

(viii) Grantor shall not sell, transfer, lease or otherwise dispose of any of
the Collateral or any interest therein or offer to do so other than in the
ordinary course of Grantor’s business without the prior written consent of
Administrative Agent, or permit anything to be done that may impair the value of
any of the Collateral or the security intended to be afforded by this Agreement
other than as permitted in the Credit Agreement.

(b) Grantor covenants and agrees that (i) it will promptly notify Administrative
Agent of any claim, action or proceeding affecting title to the Collateral, or
any part thereof, or the security interest created herein and defend the
Administrative Agent’s right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
Persons whomsoever; and (ii) that it will have like title to and right to grant
a security interest in any other property at any time hereafter with respect to
which a security interest is granted to Administrative Agent as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Administrative Agent and the other Secured Creditors.

17. CHANGES TO LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. Grantor shall not
change its legal name, its type of organization, its status as a Registered
Organization, subject to applicable law, its status as a Transmitting Utility or
as a Person which is not a Transmitting Utility, as the case may be, its
jurisdiction of organization or its organizational identification number (if
any), except that any such changes shall be permitted if (i) it shall have given
to the Administrative Agent not less than ten (10) days prior written notice of
each change to the information listed on Annex A (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence); provided that
any change in status as a Registered Organization that is the result of or
related to a change in applicable law shall require prompt written notification
upon Grantor’s knowledge of such change in applicable law in lieu of prior
written notification, and (ii) in connection with such respective change or
changes, it shall have taken all action reasonably requested by the
Administrative Agent to maintain the security interests of the Administrative
Agent in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that Grantor
does not have an organizational identification number on the date hereof and
later obtains one, Grantor shall promptly thereafter notify the Administrative
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Administrative Agent to the extent necessary to
maintain the security interest of the Administrative Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

18. GRANTOR’S OBLIGATIONS ABSOLUTE, ETC. The obligations of Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by any circumstance or occurrence whatsoever,
including, without limitation:



--------------------------------------------------------------------------------

(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Loan Document or any other instrument or
agreement referred to therein, or any assignment or transfer of any thereof;
(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement; (iii) any furnishing of any additional security to
the Administrative Agent or its assignee or any acceptance thereof or any
security by the Administrative Agent or its assignee; (iv) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; or (v) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Grantor or any Subsidiary of Grantor, or any action taken
with respect to this Agreement by any trustee or receiver, or by any court, in
any such proceeding, whether or not Grantor shall have notice or knowledge of
any of the foregoing.

19. PRIVATE SALES. If at any time when the Administrative Agent shall determine
to exercise its right to sell all or any part of the Collateral pursuant to
Section 7 hereof, as then in effect, the Administrative Agent may, in its sole
and absolute discretion, sell such Collateral, as the case may be, or part
thereof by private sale in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable. Without limiting the
generality of the foregoing, in any such event the Administrative Agent, in its
sole and absolute discretion (i) may proceed to make such private sale, (ii) may
approach and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investments, and not with
a view to the distribution or sale of such Collateral or part thereof. In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Collateral at a price which the
Administrative Agent, in its sole and absolute discretion, in good faith deems
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized at a public sale.



--------------------------------------------------------------------------------

20. TERMINATION; RELEASE. (a) After the Termination Date, this Agreement and the
security interest created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 11
hereof shall survive any such termination), and the Administrative Agent, at the
request and expense of the Grantor, will execute and deliver to Grantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to Grantor (without
recourse and without any representation or warranty) such of the Collateral as
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any monies at the time held by the Administrative Agent
or any of its sub-agents hereunder. As used in this Agreement, “Termination
Date” shall mean the date upon which all Commitments under the Credit Agreement
have been terminated, no Note under the Credit Agreement is outstanding and all
Loans thereunder have been repaid in full in accordance with the terms thereof,
all Letters of Credit issued under the Credit Agreement have been terminated,
and all other Obligations then due and payable have been paid in full in cash in
accordance with the terms thereof. In the event that any Subsidiary Guarantor is
released from its Obligations hereunder pursuant to Section 7.1.9 of the Credit
Agreement, the Administrative Agent, at the request and expense of such
Subsidiary Guarantor, shall execute and deliver an instrument acknowledging such
Subsidiary Guarantor’s release from this Agreement.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of in connection with a sale or other disposition permitted by the Loan
Documents (other than a sale or other disposition to Grantor or any Subsidiary
thereof) or is otherwise released with the consent of the Required Lenders and
the proceeds of such other sale or disposition or from such release are applied
in accordance with the provisions of the Loan Documents to the extent required
to be so applied, the Administrative Agent, at the request and expense of
Grantor, will duly assign, transfer and deliver to Grantor (without recourse and
without any representation or warranty) such of the Collateral (and releases
therefore) as is then being (or has been) so sold or released and has not
theretofore been released pursuant to this Agreement.

(c) At any time that Grantor desires that the Administrative Agent assign,
transfer and deliver Collateral (and releases therefore) as provided in
Section 20(a) or (b) hereof, Grantor shall deliver to the Administrative Agent a
certificate signed by an authorized officer of Grantor stating that the release
of the respective Collateral is permitted pursuant to such Section 20(a) or (b).

(d) The Administrative Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with this Section 20.

21. NOTICES, ETC. All notices and communications hereunder shall be in writing
and sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
or Grantor shall not be effective until received by the Administrative Agent or
Grantor, as the



--------------------------------------------------------------------------------

case may be. All such notices and other communications shall be in writing and
addressed as follows:

(a) if to Grantor, at:

Spirit Realty, L.P.

c/o Spirit Realty Capital, Inc.

16767 North Perimeter Drive, Suite 210

Scottsdale, Arizona 85260

Attn: Michael Bender, Chief Financial Officer

(b) if to the Administrative Agent, at:

60 Wall Street

New York, New York 10005

Attn: James Rolison

Telephone No.:  (212) 250-3352

Telecopier No.:  (646) 324-7091

with a copy to:

Deutsche Bank Securities Inc.

Crescent Court

Suite 550

Dallas, Texas 75201

Attn: Linda Davis

Telephone No.: (214) 740-7900

Telecopier No.: (214) 740 - 7910

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Audrey Sokoloff

Telephone No.:  (212) 735-2170

Telecopier No.:  (917) 777-2170

(c) if to any Secured Creditor, at such address as such Secured Creditor shall
have specified in the Credit Agreement; or at such other address or addressed to
such other individual as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.



--------------------------------------------------------------------------------

22. WAIVER; AMENDMENT. Except as provided in Sections 20 and 30 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a chance, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Administrative Agent (with the written consent of the Required Lenders).

23. MISCELLANEOUS. This Agreement shall and shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and their respective
successors and assigns, provided that Grantor may not assign any of its rights
or obligations except in accordance with the terms of the other Loan Documents.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER GRANTOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER GRANTOR. GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO GRANTOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21
ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, OR ANY
SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED



--------------------------------------------------------------------------------

BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GRANTOR IN
ANY OTHER JURISDICTION.

(b) GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. GRANTOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that Grantor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Administrative Agent shall not have any obligations or liabilities, except as
expressly set forth herein, with respect to the Collateral by reason of or
arising out of this Agreement, nor shall the Administrative Agent be required or
obligated in any manner to perform or fulfill any of the obligations of Grantor
under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Grantor and the Administrative Agent.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to Grantor and pursuant
to and upon all the representations, warranties, covenants and agreements on the
part of Grantor contained herein and in the other Loan Documents and otherwise
in writing in connection herewith or therewith.

30. ADDITIONAL GRANTORS. In the event more than one Person is a Grantor
hereunder, the obligations and liabilities shall be joint and several and Annex
A shall be updated as appropriate.



--------------------------------------------------------------------------------

31. LIMITED OBLIGATIONS. It is the desire and intent of Grantor and the Secured
Creditors that this Agreement shall be enforced against Grantor to the fullest
extent permissible under the laws applied in each jurisdiction in which
enforcement is sought.

32. RELEASE OF GRANTOR. If at any time all of the Equity Interests of Grantor
are sold (to a Person other than the Borrower or a Subsidiary) in a transaction
permitted pursuant to the Loan Documents, Grantor shall be released as a Grantor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests (and all Collateral
owned by Grantor shall be released from any liens on the security interest
granted hereunder) in any Person that owns, directly or indirectly, all of the
Equity Interests in Grantor shall be deemed to be a sale of all of the Equity
Interests in Grantor for purposes of this Section 32), and the Administrative
Agent is authorized and directed to execute and deliver such instruments of
release as are reasonably satisfactory to it. If at any time all of the
Collateral of Grantor is sold (in a manner permitted under the Loan Documents),
Grantor will be released from any liens on the security interest granted
hereunder. At any time that the Borrower desires that Grantor be released from
this Agreement as provided in this Section 32, the Borrower shall deliver to the
Administrative Agent a certificate signed by an officer of the Borrower stating
that the release of Grantor is permitted pursuant to the terms of the Credit
Agreement and this Section 32 and including reasonable supporting documentation
with respect thereto. The Administrative Agent shall have no liability
whatsoever to any other Secured Creditor as a result of the release of Grantor
by it in accordance with, or which it believes to be in accordance with, this
Section 32.

* * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and the Administrative Agent have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

GRANTOR: SPIRIT REALTY, L.P., a Delaware limited partnership By: Spirit General
OP Holdings, LLC, as sole general partner By:  

 

Name:   Title:   SPIRIT REALTY CAPITAL, INC. a Maryland corporation By:  

 

Name:   Title:   SPIRIT GENERAL OP HOLDINGS, LLC, a Delaware limited liability
company By:  

 

Name:   Title:   SPIRIT MASTER FUNDING IV, LLC a Delaware limited liability
company By:  

 

Name:   Title:   SPIRIT MASTER FUNDING V, LLC a Delaware limited liability
company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and Agreed to: ADMINISTRATIVE AGENT: DEUTSCHE BANK AG NEW YORK BRANCH
By:  

 

  Name:   Title: By:  

 

  Name: